DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the MOSFET transistors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 7 will be considered as dependent from claim 6, as claim 6 introduces the limitation “the MOSFET transistors”.
Claim 15 recites the limitation "the MOSFET transistors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 15 will be considered as dependent from claim 14, as claim 14 introduces the limitation “the MOSFET transistors”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 & 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20140276749 A1), hereinafter Johnson.
Regarding claim 1, Johnson discloses a power generator ([0037]; Figure 1—element 200) for use with a medical tool used to perform a medical ablation procedure ([0037]; Figure 1—element 20) comprising: a power supply configured to generate a DC voltage ([0043]; Figure 3—element 227); a phase shifter configured to shift signal transmission phase angles ([0046] & [0050]; Figure 3 & 4—element 224 & 228; controller 224 includes a pulse-width modulated driver for supplying a driver signal to each switching component 56, 58, 60, 62, driver emits a phase-shifted drive signal); a plurality of switched-mode amplifiers each configured to convert the DC voltage received from the power supply to an AC voltage signal ([0050]; Figure 4—element 56, 58, 60, & 62); and a processor configured to control: a phase shift of each AC voltage signal converted by the switched-mode amplifiers; and an amplitude of each AC voltage signal converted by the switched-mode amplifiers ([0050]; Figure 3—element 224; adjusted phase-shifted dual drive signals provides varying operating RF duty cycles or pulse widths, varying duty cycle of the pulse-shifted dual drive signal allows for better control of the RF amplitude and average power delivered).
Regarding claim 2, Johnson discloses all of the limitations of claim 1, as described above. 
Johnson further discloses wherein each AC voltage signal is provided at a same frequency ([0051]; Figure 4—elements 50 & 43; tank circuit 50 in combination with primary winding 43 converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
	Regarding claim 3, Johnson discloses all of the limitations of claim 1, as described above. 
	Johnson further discloses wherein the processor is configured to provide each AC voltage signal to one of a plurality of ablation electrodes of a medical tool ([0043]; Figure 2 & 3—element 228 & 230; The HVPS 227 provides high voltage DC power to RF output stage 228 which converts DC power into RF energy and delivers RF energy to active terminal 230).
Regarding claim 4, Johnson discloses all of the limitations of claim 3, as described above.
Johnson further discloses wherein the amplitude of each AC voltage signal corresponds to the power yielded by each ablation electrode ([0046], [0048], & [0049]).
Regarding claim 5, Johnson discloses all of the limitations of claim 1, as described above.
Johnson further discloses wherein intermodulation distortion (IMD) is not present between the AC voltage signals ([0051]; Figure 4—element 43 & 50; tank circuit 50 in combination with primary winding converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
Regarding claim 6, Johnson discloses all of the limitations of claim 1, as described above. 
Johnson further discloses wherein each of the plurality of switched-mode amplifiers comprise N-channel metal-oxide-semiconductor field- effect (MOSFET) transistors ([0050]; Figure 4—element 56, 58, 60, & 62; the switching components are metal-oxide semiconductor field-effect transistors (MOSFET)).
Regarding claim 7, Johnson discloses all of the limitations of claim 1, as described above. 
Johnson further discloses wherein the processor is configured to control the MOSFET transistors to switch between different states to convert the DC the DC voltage into amplitude pulses ([0050]; Figure 5—elements 56, 58, 60, & 62; driver emits phase-shifted drive signal having first and second components that are out of phase, each pair of switching components has a phase relationship that is 180 degrees out of phase with its opposing pair).
Regarding claim 8, Johnson discloses a system used to perform a medical ablation procedure comprising: a medical tool ([0037]; Figure 1—element 12) comprising a plurality of electrodes used to apply radio frequency (RF) energy for ablating tissue ([0037]; Figure 1—element 13; instrument comprises one or more active electrodes 13; ablation electrodes); and a power generator ([0037]; Figure 1—element 200) a power supply configured to generate a DC voltage ([0043]; Figure 3—element 227), the power generator comprising: a phase shifter configured to shift signal transmission phase angles ([0046] & [0050]; Figure 3 & 4—element 224 & 228; controller 224 includes a pulse-width modulated driver for supplying a driver signal to each switching component 56, 58, 60, 62, driver emits a phase-shifted drive signal); a plurality of switched-mode amplifiers ([0050]; Figure 4—element 56, 58, 60, & 62) each electrically connected to a corresponding one of the electrodes and each configured to convert the DC voltage received from the power supply to an AC voltage signal provided to the corresponding electrode ([0048] & [0049]; Figure 4—element 80 & 82; secondary winging 45 includes two output terminals 80 & 82 which may be separately connected to active and return poles of ablation instruments, in one embodiment output terminal 80 can be coupled to active leads on multiple instruments); and a processor configured to control the power yielded by each electrode by: controlling a phase shift of each AC voltage signal converted by the switched-mode amplifiers; and controlling an amplitude of each AC voltage signal convert by the switched-mode amplifiers ([0050]; Figure 3—element 224; adjusted phase-shifted dual drive signals provides varying operating RF duty cycles or pulse widths, varying duty cycle of the pulse-shifted dual drive signal allows for better control of the RF amplitude and average power delivered).
Regarding claim 9, Johnson discloses all of the limitations of claim 8, as described above.
Johnson further discloses wherein each AC voltage signal is provided at a same frequency ([0051]; Figure 4—elements 50 & 43; tank circuit 50 in combination with primary winding 43 converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
Regarding claim 10, Johnson discloses all of the limitations of claim 8, as described above.
Johnson further discloses wherein the plurality of ablation electrodes are part of a medical tool ([0037]; Figure 1—element 13; electrosurgical instrument 12 has one or more electrodes 13).
Regarding claim 12, Johnson discloses all of the limitations of claim 10, as described above.
Johnson further discloses wherein the amplitude of each AC voltage signal corresponds to the power yielded by each electrode ([0046], [0048], & [0049]).
Regarding claim 13, Johnson discloses all of the limitations of claim 8, as described above.
Johnson further discloses wherein intermodulation distortion (IMD) is not present between the AC voltage signals ([0051]; Figure 4—element 43 & 50; tank circuit 50 in combination with primary winding converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
Regarding claim 14, Johnson discloses all of the limitations of claim 8, as described above.
Johnson further discloses wherein each of the plurality of switched-mode amplifiers comprise N-channel metal-oxide-semiconductor field-effect (MOSFET) transistors ([0050]; Figure 4—element 56, 58, 60, & 62; the switching components are metal-oxide semiconductor field-effect transistors (MOSFET)).
Regarding claim 15, Johnson discloses all of the limitations of claim 8, as described above.
Johnson further discloses wherein the processor is configured to control the MOSFET transistors to switch between different states to convert the DC the DC voltage into amplitude pulses ([0050]; Figure 5—elements 56, 58, 60, & 62; driver emits phase-shifted drive signal having first and second components that are out of phase, each pair of switching components has a phase relationship that is 180 degrees out of phase with its opposing pair).
Regarding method claim 16, Johnson discloses a method of controlling power supplied for a medical ablation procedure ([0037]; Figure 1—element 200), the method comprising: supplying a DC voltage ([0043]; Figure 3—element 227); converting, by each one of a plurality of switched-mode amplifiers, the DC voltage to a corresponding AC voltage signal ([0043] & [0050]; Figure 4—element 56, 58, 60, & 62); controlling a phase shift of each AC voltage signal converted by the switched- mode amplifiers ([0050]; Figure 3 & 4—elements 56, 58, 60, & 62; controller includes pulse-width modulated driver for supplying a driver signal to each switching component); and controlling an amplitude of each AC voltage signal converted by the switched- mode amplifiers ([0050]; Varying the duty cycle of the phase-shifted dual drive signals allows for better control of the RF amplitude and the average power delivered).
Regarding method claim 17, Johnson discloses all of the limitations of claim 16, as described above. 
Johnson further discloses, wherein each AC voltage signal is provided at a same frequency ([0051]; Figure 4—elements 50 & 43; tank circuit 50 in combination with primary winding 43 converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
Regarding method claim 18, Johnson discloses all of the limitations of claim 16, as described above. 
Johnson further discloses providing each AC voltage signal to one of a plurality of ablation electrodes of a medical tool ([0043]; Figure 2 & 3—element 228 & 230; The HVPS 227 provides high voltage DC power to RF output stage 228 which converts DC power into RF energy and delivers RF energy to active terminal 230).
Regarding method claim 19, Johnson discloses all of the limitations of claim 16, as described above. 
Johnson further discloses wherein the amplitude of each AC voltage signal corresponds to the power yielded by each ablation electrode. ([0046], [0048, & [0049]).
Regarding method claim 20, Johnson discloses all of the limitations of claim 16, as described above. 
Johnson further discloses wherein intermodulation distortion (IMD) is not present between the AC voltage signals ([0051]; Figure 4—element 43 & 50; tank circuit 50 in combination with primary winding converts AC energy having multiple high frequency components into AC energy having a single high frequency component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Desai et al. (US 20030199868 A1), hereinafter Desai.
	Regarding claim 11, Johnson discloses all of the limitations of claim 10, as described above. 
	Johnson does not disclose wherein the medical tool is a catheter.
Desai discloses a multi-phase RF ablation system comprising the plurality of ablation electrode ([0030] & [0066]; Figure 2a—element 201), wherein the plurality of ablation electrodes are part of a medical tool, wherein the medical tool is a catheter ([0030] & [0066]; Figure 2a—element 200).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the multi-phase RF system, as disclosed by Johnson, to include the teachings of Desai, as described above. As both references and the claimed invention are directed toward multi-phase ablation. As disclosed by Dasai, applying multi-phase power to an electrode array of a catheter provides for a greater volume of ablation zone with good lateral spread and depth ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the multi-phase RF system, as disclosed by Johnson, to include the teachings of Desai, as such a modification would provide for a greater volume of ablation zone with good lateral spread and depth.
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794